Exhibit 10.1

 

EXECUTION VERSION

 

BLACK CREEK INDUSTRIAL REIT IV INC.
Up to $2,000,000,000 in Shares of Common Stock

 

DEALER MANAGER AGREEMENT

 

This Dealer Manager Agreement (the “Agreement”) is made and entered into as of
September 5, 2019, by and among Black Creek Industrial REIT IV Inc., a Maryland
corporation (the “Company”), BCI IV Advisors LLC, a Delaware limited liability
company (the “Advisor”), and Black Creek Capital Markets, LLC, a Colorado
limited liability company (the “Dealer Manager”).

 

Whereas, on January 4, 2019, the Company filed a registration statement on
Form S-11 (Registration No. 333-229136) (such registration statement and any
prospectus contained therein, as they have been and may in the future be
amended, including any pre-effective amendments, post-effective amendments or
other supplements to such registration statement or such prospectus after the
effective date of registration, being respectively referred to herein as the
“Registration Statement” and the “Prospectus,” respectively, as more fully
defined below) with the Securities and Exchange Commission (the “SEC”) for the
registration under the Securities Act of 1933, as amended (the “Securities Act”)
of an offering (the “Offering”) of up to $2,000,000,000 of its common stock,
$0.01 par value per share;

 

Whereas, the Offering is comprised of $1,500,000,000 of Shares that will be
issued and sold to the public (the “Primary Offering”) and $500,000,000 of
Shares that will be offered pursuant to the Company’s distribution reinvestment
plan (the “DRIP”) in any combination of Class T shares (“Class T Shares”),
Class W shares (“Class W Shares”) and Class I shares (“Class I Shares”), subject
to the Company’s right to reallocate such Share amounts, as described in the
Prospectus;

 

Whereas, in connection with the Offering, the minimum initial purchase
requirement for any one person shall be $2,000 for Class T Shares and Class W
Shares or $1,000,000 for Class I Shares (unless waived by the Company and except
as otherwise indicated in the Prospectus);

 

Whereas, the Company is managed by the Advisor; and

 

Whereas, the Company has retained the Dealer Manager to use its best efforts to
sell the Shares and to manage the sale by other participating broker dealers
(the “Dealers”) of the Shares and Dealer Manager desires to serve as the Dealer
Manager for the Company for the sale of the Shares upon the terms and conditions
set forth in this Agreement and in the Registration Statement.

 

Now, therefore, in consideration of the terms and conditions hereinafter set
forth and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, it is agreed between the Company, the Advisor and
the Dealer Manager as follows:

 

1.                                      Representations and Warranties of the
Company:

 

The Company represents and warrants to the Dealer Manager and the Advisor that:

 

--------------------------------------------------------------------------------



 

a.                                      Registration Statement and Prospectus. 
The Company has filed the Registration Statement and the related Prospectus with
the SEC in accordance with applicable requirements of the Securities Act and the
applicable rules and regulations (the “Rules and Regulations”) of the SEC
promulgated thereunder, covering the Shares.   Copies of such Registration
Statement and each amendment thereto have been or will be delivered to the
Dealer Manager.  The Registration Statement (including financial statements,
exhibits and all other documents related thereto that are filed as a part
thereof or incorporated therein) and Prospectus contained therein, as finally
amended and revised at the effective date of the Registration Statement
(including at the effective date of any post-effective amendment thereto), are
respectively referred to herein as the “Registration Statement” and the
“Prospectus,” except that if the Prospectus filed by the Company pursuant to
Rule 424(b) under the Securities Act shall differ from the Prospectus, the term
“Prospectus” shall also include the Prospectus filed pursuant to
Rule 424(b). Every contract or document required by the Securities Act or
Rules and Regulations to be filed as an exhibit to the Registration Statement
has been and will be so filed with the SEC.

 

b.                                      The Company.  The Company is and will be
at all times during the Offering duly and validly organized and formed as a
corporation under the laws of the state of Maryland, with the power and
authority to conduct its business as described in the Prospectus.

 

c.                                       Compliance with the Securities Act.  At
the time the Registration Statement becomes effective and at the time that any
post-effective amendment thereto becomes effective, the Registration Statement
and Prospectus will comply with the Securities Act and the Rules and Regulations
and at the time the Registration Statement becomes effective and at the time
that any post-effective amendment thereto becomes effective and during the
Offering the Registration Statement and Prospectus will not contain any untrue
statements of material fact or omit to state any material fact required to be
stated therein or necessary in order to make the statements therein not
misleading; provided, however, that the foregoing provisions of this
Section 1(c) will not apply to statements contained in or omitted from the
Registration Statement or Prospectus that are made in reliance upon and in
conformity with information furnished to the Company in writing by the Dealer
Manager or any of the Dealers specifically for inclusion in the Registration
Statement or Prospectus.

 

d.                                      Use of Proceeds.  The Company intends to
use the funds received from the sale of the Shares as set forth in the
Prospectus.

 

e.                                       Absence of Further Consents and
Approvals.  No consent, approval, authorization or other order of any
governmental authority is required in connection with the execution or delivery
by the Company of this Agreement or the issuance and sale by the Company of the
Shares, except such as may be required under the Securities Act or applicable
state securities laws.

 

f.                                        No Order of Suspension.  No order
preventing or suspending the use of a Prospectus has been issued and no
proceedings for that purpose are pending, threatened or, to the knowledge of the
Company, contemplated by the SEC; and to the knowledge of the Company, no order
suspending the offering of the Shares in any jurisdiction has been issued and no
proceedings for that purpose have been instituted or threatened or are
contemplated.

 

g.                                       No Pending Actions.  There are no
actions, suits or proceedings pending or to the knowledge of the Company,
threatened against the Company at law or in equity or before or by any federal
or state

 

2

--------------------------------------------------------------------------------



 

commission, regulatory body or administrative agency or other governmental body,
domestic or foreign, which will have a material adverse effect on the business
or property of the Company.

 

h.                                      Absence of Conflict or Default.  The
execution and delivery of this Agreement, the consummation of the transactions
herein contemplated and compliance with the terms of this Agreement by the
Company will not conflict with or constitute a default under (i) any of its
organizational documents, (ii) any, indenture, mortgage, deed of trust, or lease
to which the Company is a party or by which it may be bound, or to which any of
the property or assets of the Company is subject, or (iii) any rule, regulation,
writ, injunction or decree of any government, governmental instrumentality or
court, domestic or foreign, having jurisdiction over the Company or any of its
assets, properties or operations, except in the case of clause (ii) and
(iii) for such conflicts or defaults that would not individually or in the
aggregate have a material adverse effect on the condition (financial or
otherwise), business, properties or results of operations of the Partnership.

 

i.                                          Requisite Authority.  The Company
has all necessary power and authority to enter into this Agreement and to
perform the transactions contemplated hereby, except to the extent that the
enforceability of the indemnity and/or contribution provisions contained in
Section 7 of this Agreement may be limited under applicable securities laws and
to the extent that the enforceability of this Agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws that
affect creditors’ rights generally or by equitable principles relating to the
availability of remedies.

 

j.                                         Authorization of Agreement.  This
Agreement has been duly authorized, executed and delivered by the Company, and
assuming due authorization, execution and delivery of this Agreement by the
Advisor and the Dealer Manager, will constitute a valid and legally binding
agreement of the Company enforceable against the Company in accordance with its
terms, except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 7 of this Agreement may be limited
under applicable securities laws and to the extent that the enforceability of
this Agreement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws that affect creditors’ rights generally or by
equitable principles relating to the availability of remedies.

 

k.                                      Authorization of Shares.  At the time of
the issuance of the Shares, the Shares will have been duly authorized and
validly issued, and upon payment therefor, will be fully paid and nonassessable
and will conform to the description thereof contained in the Prospectus; no
holder thereof will be subject to personal liability for the obligations of the
Company solely by reason of being such a holder; such Shares are not subject to
the preemptive rights of any shareholder of the Company; and all action required
to be taken for the authorization, issue and sale of such Shares has been
validly and sufficiently taken.

 

l.                                          Taxes.  The Company has filed all
federal, state and foreign income tax returns, which have been required to be
filed, on or before the due date (taking into account all extensions of time to
file) and has paid or provided for the payment of all taxes indicated by said
returns and all assessments received by the Company to the extent that such
taxes or assessments have become due.

 

m.                                  Financial Statements.  The financial
statements of the Company included in the Prospectus present fairly in all
material respects the financial position of the Company as of the date indicated
and the results of its operations for the periods specified; said financial
statements have been prepared in conformity with generally accepted accounting
principles applied on a consistent basis.

 

3

--------------------------------------------------------------------------------



 

n.                                      Investment Company Act.  The Company
does not intend to conduct its business so as to be an “investment company” as
that term is defined in the Investment Company Act of 1940, as amended, and the
rules and regulations thereunder, and it will exercise reasonable diligence to
ensure that it does not become an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

 

o.                                      Qualification as a Real Estate
Investment Trust.  The Company has been organized and has operated in a manner
so as to qualify as a real estate investment trust under the Internal Revenue
Code of 1986, as amended (the “Code”), commencing with the taxable year ended
December 31, 2016, and, to the knowledge of the Company, there currently exists
no circumstance that will prevent the Company from complying with such
requirements as contemplated in the Prospectus. The Company intends to operate
the business of the Company so as to continue to comply with such requirements.

 

p.                                      Sales Material.  To the knowledge of the
Company, all materials provided by the Company or any of its affiliates to the
Dealer, including materials provided to the Dealer in connection with its due
diligence investigation relating to the Offering, were materially accurate as of
the date provided.

 

q.                                      Supplemental Sales Materials.  Any and
all supplemental sales materials prepared by the Company and any of its
affiliates (excluding the Dealer Manager) specifically for use with potential
investors in connection with the Offering, when used in conjunction with the
Prospectus, did not at the time provided for use, and, as to later provided
materials, will not at the time provided for use, include any untrue statement
of a material fact nor did they at the time provided for use, or, as to later
provided materials, will they, omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made and when read in conjunction with the
Prospectus, not misleading.  If at any time any event occurs which is known to
the Company as a result of which such supplemental sales materials when used in
conjunction with the Prospectus would include an untrue statement of a material
fact or, in view of the circumstances under which they were made, omit to state
any material fact necessary to make the statements therein not misleading, the
Company will promptly notify the Dealer Manager thereof.

 

2.                                      Covenants of the Company.

 

The Company covenants and agrees with the Dealer Manager during the full term of
this Agreement that:

 

a.                                      Furnishing Materials.  It will, at no
expense to the Dealer Manager, furnish the Dealer Manager with such number of
printed copies of the Registration Statement, including all amendments and
exhibits thereto, as the Dealer Manager may reasonably request.  It will
similarly furnish to the Dealer Manager and others designated by the Dealer
Manager as many copies of the following documents as the Dealer Manager may
reasonably request:  (i) the Prospectus in final form and every form of
supplemental or amended prospectus; (ii) this Agreement; and (iii) any other
printed advertising, sales literature, supplemental sales materials or other
materials (provided that the use of said advertising, sales literature,
supplemental sales materials and other materials has been first approved for use
by the Company and filed with all appropriate regulatory agencies).

 

b.                                      Qualification of Shares.  It will
furnish such proper information and execute and file such documents as may be
necessary for the Company to qualify the Shares for offer and sale under the

 

4

--------------------------------------------------------------------------------



 

securities laws of such jurisdictions as the Dealer Manager may reasonably
designate and will file and make in each year such statements and reports as may
be required.  The Company will furnish to the Dealer Manager a copy of such
papers filed by the Company in connection with any such qualification.

 

c.                                       Effectiveness of Registration; Stop
Orders.  It will:  (i) use its best efforts to cause any post-effective
amendment to the Registration Statement to become effective; (ii) furnish copies
of any proposed amendment or supplement of the Registration Statement or
Prospectus to the Dealer Manager; (iii) file every amendment or supplement to
the Registration Statement or the Prospectus that may be required by the SEC;
(iv) use its best efforts to prevent the issuance of any order by the SEC, any
state regulatory authority or any other regulatory authority which suspends the
effectiveness of the Registration Statement, prevents the use of the Prospectus,
or otherwise prevents or suspends the Offering; and (v) if at any time the SEC,
any state regulatory authority or any other regulatory authority shall issue any
stop order suspending the effectiveness of the Registration Statement, it will
use its best efforts to obtain the lifting of such order at the earliest
possible time.

 

d.                                      Amendments and Supplements.  If at any
time when a Prospectus is required to be delivered under the Securities Act any
event occurs as a result of which, in the opinion of either the Company or the
Dealer Manager, the Prospectus or any other prospectus then in effect would
include an untrue statement of a material fact or, in view of the circumstances
under which they were made, omit to state any material fact necessary to make
the statements therein not misleading, the Company will promptly notify the
Dealer Manager thereof (unless the information shall have been received from the
Dealer Manager) and will effect the preparation of an amended or supplemental
prospectus which will correct such statement or omission.  The Company will then
promptly prepare such amended or supplemental prospectus or prospectuses as may
be necessary to comply with the requirements of Section 10 of the Securities
Act.

 

3.                                      Representations and Warranties of the
Advisor.

 

The Advisor represents and warrants to the Company and the Dealer Manager that:

 

a.                                      The Company.  The Advisor is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware, with all requisite power and authority to
enter into this Agreement and to carry out its obligations hereunder.

 

b.                                      Authorization of Agreement.  This
Agreement has been duly authorized, executed and delivered by the Advisor, and
assuming due authorization, execution and delivery of this Agreement by the
Company and the Dealer Manager, will constitute a valid and legally binding
agreement of the Advisor enforceable against the Advisor in accordance with its
terms, except to the extent that the enforceability of the indemnity and/or
contribution provisions contained in Section 7 of this Agreement may be limited
under applicable securities laws and to the extent that the enforceability of
this Agreement may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws that affect creditors’ rights generally or by
equitable principles relating to the availability of remedies.

 

c.                                       No Pending Actions.  There are no
actions, suits or proceedings pending or, to the knowledge of the Advisor,
threatened against the Advisor at law or in equity or before or by any federal
or state commission, regulatory body or administrative agency or other
governmental body, domestic or foreign,

 

5

--------------------------------------------------------------------------------



 

which could reasonably be expected to have a material adverse effect on the
business or property of the Advisor and its subsidiaries, taken as a whole.

 

4.                                      Representations and Warranties of the
Dealer Manager.

 

The Dealer Manager represents and warrants to the Company and the Advisor that:

 

a.                                      The Company.  The Dealer Manager is a
limited liability company duly organized, validly existing and in good standing
under the laws of the State of Colorado, with all requisite power and authority
to enter into this Agreement and to carry out its obligations hereunder.

 

b.                                      Authorization of Agreement.  This
Agreement has been duly authorized, executed and delivered by the Dealer
Manager, and assuming due authorization, execution and delivery of this
Agreement by the Company and the Advisor, will constitute a valid and legally
binding agreement of the Dealer Manager enforceable against the Dealer Manager
in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally or by equitable principles relating to
enforceability and except that rights to indemnity and contribution hereunder
may be limited by applicable law and public policy.

 

c.                                       Absence of Conflict or Default.  The
execution and delivery of this Agreement, the consummation of the transactions
herein contemplated and compliance with the terms of this Agreement by the
Dealer Manager will not conflict with or constitute a default under (i) its
organizational documents, (ii) any indenture, mortgage, deed of trust or lease
to which the Dealer Manager is a party or by which it may be bound, or to which
any of the property or assets of the Dealer Manager is subject, or (iii) any
rule, regulation, writ, injunction or decree of any government, governmental
instrumentality or court, domestic or foreign, having jurisdiction over the
Dealer Manager or its assets, properties or operations, except in the case of
clause (ii) or (iii) for such conflicts or defaults that would not individually
or in the aggregate have a material adverse effect on the condition (financial
or otherwise), business, properties or results of operations of the Dealer
Manager.

 

d.                                      Broker Dealer Registration; FINRA
Membership.  The Dealer Manager is, and during the term of this Agreement will
be, duly registered as a broker dealer pursuant to the provisions of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), a member in
good standing of the Financial Industry Regulatory Authority, Inc. (“FINRA”),
and a broker or dealer duly registered as such in those states where the Dealer
Manager is required to be registered in order to carry out the Offering. 
Moreover, the Dealer Manager’s employees and representatives have all required
licenses and registrations to act under this Agreement.

 

e.                                       Anti-Money Laundering.  The Dealer
Manager has, to the extent required, established and implemented anti-money
laundering compliance programs in accordance with applicable law, including
applicable FINRA rules, SEC rules and the USA PATRIOT Act of 2001 and will
require that its Dealers establish such programs, reasonably expected to detect
and cause the reporting of suspicious transactions in connection with the sale
of Shares of the Company.

 

f.                                        Disclosure.  The information under the
caption “Plan of Distribution” in the Prospectus and all other information
furnished to the Company by the Dealer Manager in writing expressly for use in
the Registration Statement, any preliminary prospectus, the Prospectus, or any
amendment or supplement

 

6

--------------------------------------------------------------------------------



 

thereto does not contain any untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading.

 

5.                                      Appointment, Obligations and
Compensation of Dealer Manager.

 

a.                                      Appointment of Dealer Manager; Best
Efforts.  The Company hereby appoints the Dealer Manager as its agent and
principal distributor for the purpose of selling for cash to the public up to
the maximum amount of Shares set forth in the Prospectus (subject to the
Company’s right of reallocation, as described in the Prospectus) through
Dealers, all of whom shall be members of FINRA, or registered investment
advisors or bank trust departments who are paid no commission or as otherwise
described in the Prospectus.  The Dealer Manager hereby accepts such agency and
distributorship and agrees to use its best efforts to sell the Shares on said
terms and conditions.  The Dealer Manager represents to the Company that it is a
member in good standing of FINRA and that it and its employees and
representatives have all required licenses and registrations to act under this
Agreement.  With respect to the Dealer Manager’s participation in the
distribution of the Shares in this Offering, the Dealer Manager agrees to comply
in all material respects with the applicable requirements of the Securities Act,
the Rules and Regulations, the Exchange Act and the rules and regulations
promulgated thereunder, and all other state or federal laws, rules and
regulations applicable to the Offering and the sale of Shares, all applicable
state securities or blue sky laws and regulations, and the rules of FINRA
applicable to the Offering, from time to time in effect, including, without
limitation, FINRA Rules 2040, 2090, 2111, 2121, 2310, 5110 and 5141.

 

b.                                      Commencement of Sales; Termination. 
Promptly after the effective date of the Registration Statement and the Dealer
Manager’s execution of agreements with Dealers, the Dealer Manager and the
Dealers shall commence the offering of the Shares for cash to the public in
jurisdictions in which the Shares are registered or qualified for sale or in
which such offering is otherwise permitted.  The Dealer Manager and the Dealers
will suspend or terminate offering the Shares upon request of the Company at any
time and will resume offering the Shares upon subsequent request of the Company.

 

c.                                       Suitability.  The Dealer Manager, in
its agreements with Dealers, shall require that each Dealer offer Shares only to
persons who meet the financial qualifications set forth in the Prospectus or in
any suitability letter or memorandum sent to it by the Company and only make
offers to persons in the states in which it is advised in writing that the
Shares are qualified for sale or that such qualification is not required.  In
offering Shares, the Dealer Manager, in its agreements with Dealers, will
require that each Dealer comply with the provisions of all applicable rules and
regulations relating to suitability of investors, including, without limitation,
applicable FINRA rules and the provisions of Article III.C. of the Statement of
Policy Regarding Real Estate Investment Trusts of the North American Securities
Administrators Association, Inc., effective May 7, 2007, as amended (the “NASAA
REIT Guidelines”). The Dealer Manager, in its agreements with Dealers, shall
require that the Dealers shall sell Class W Shares and Class I Shares only to
those persons who are eligible to purchase such Shares as described in the
Prospectus and only through those Dealers who are authorized to sell such
Shares.

 

d.                                      Offering Price.  The Dealer Manager and
all Dealers will offer and sell the Shares for cash at the offering price set
forth in the Prospectus, subject to discounts for Class T Shares described in
the “Plan of Distribution” section of the Prospectus and except as otherwise
provided in the DRIP. The offering price for each class of Shares generally will
be the then-current transaction price, which will generally be the most recently
disclosed monthly net asset value (“NAV”) per Share for such class, plus
applicable

 

7

--------------------------------------------------------------------------------



 

upfront selling commissions and dealer manager fees. Although the transaction
price will generally be based on the most recently disclosed monthly NAV per
Share, the NAV per Share of such stock as of the date on which a purchase is
settled may be significantly different. The Company may offer Shares at a price
that the Company believes reflects the NAV per Share of such stock more
appropriately than the most recently disclosed monthly NAV per Share, including
by updating a previously disclosed transaction price, in cases where the Company
believes there has been a material change (positive or negative) to its NAV per
Share relative to the most recently disclosed monthly NAV per Share.  Each class
of Shares may have a different NAV per Share because distribution fees differ
with respect to each class.

 

e.                                       Commissions, Fees, and Expense
Reimbursements.  Subject to discounts for Class T Shares and special
circumstances described in the “Plan of Distribution” section of the Prospectus,
as compensation for the services rendered by the Dealer Manager, the Company
agrees that it will pay to the Dealer Manager with respect to the Class T
Shares, a selling commission in the amount of up to two percent (2.0%) of the
public offering price of the Class T Shares sold in the Primary Offering, plus a
dealer manager fee in the amount of up to two and a half percent (2.5%) of the
public offering price of the Class T Shares sold in the Primary Offering,
however such amounts may vary at certain Dealers provided that the sum will not
exceed four and a half percent (4.5%) of the public offering price.  The Company
shall not pay any selling commissions or dealer manager fees with respect to
Class W Shares and Class I Shares.  In addition, subject to FINRA limitations on
underwriting compensation, with respect to each Class T Share and Class W Share,
the Company agrees that it will pay to the Dealer Manager a distribution fee
(the “Distribution Fee”), which accrues monthly and is calculated on outstanding
Class T Shares and Class W Shares issued in the Primary Offering in an amount
equal to one percent (1.0%) per annum and one-half-of-one-percent (0.50%) per
annum, respectively, of the NAV per Class T Share or Class W Share,
respectively.  In calculating the distribution fees, the Company will use the
most recently disclosed monthly NAV per Share before giving effect to the
monthly distribution fee or distributions on its Shares.  The Company will pay
the Distribution Fee to the Dealer Manager monthly in arrears and will be paid
on a continuous basis from year to year.  The Dealer Manager may reallow all or
a portion of the selling commissions, the dealer manager fees and the
Distribution Fees to the Dealers who sold the Shares giving rise to such
commissions and fees to the extent the Selected Dealer Agreement with such
Dealer provides for such a reallowance; provided, however, that upon the date
when the Dealer Manager is notified that the Dealer who sold the Class T Shares
and/or Class W Shares giving rise to the Distribution Fees is no longer the
broker dealer of record with respect to such Class T Shares and/or Class W
Shares, then such Dealer’s entitlement to the respective Distribution Fees
related to such Class T Shares and/or Class W Shares shall cease, and the Dealer
shall not receive the respective Distribution Fees for any portion of the month
in which the Dealer is not the broker dealer of record on the last day of the
month; provided, however, if the change in the broker dealer of record with
respect to such Class T Shares and/or Class W Shares is made in connection with
a change in the registration of record for such Class T Shares and/or Class W
Shares on the Company’s books and records (including, but not limited to, a
re-registration due to a sale or a transfer or a change in the form of ownership
of the account), then the Dealer shall be entitled to a pro rata portion of the
Distribution Fees related to such Class T Shares and/or Class W Shares for the
portion of the month for which the Dealer was the broker dealer of record. 
Thereafter, such Distribution Fees may be reallowed by the Dealer Manager to the
then-current broker dealer of record of the Class T Shares and/or Class W Shares
if any such broker dealer of record has been designated (the “Servicing Broker
Dealer”); provided, that, such reallowance shall only be paid to the extent such
Servicing Broker Dealer has entered into a Selected Dealer Agreement or similar
agreement with the Dealer Manager (the

 

8

--------------------------------------------------------------------------------



 

“Servicing Agreement”) and such Selected Dealer Agreement or Servicing Agreement
with the Servicing Broker Dealer provides for such reallowance.  The Dealer
Manager may pay to such Dealers and Servicing Broker Dealers up to 100% of the
aggregate Distribution Fees payable by the Company to the Dealer Manager.  The
Company shall not pay the Dealer Manager a Distribution Fee with respect to
Class I Shares.  In addition, to the extent the Dealer Manager determines to pay
a supplemental fee or commission to a Dealer or a Servicing Broker Dealer with
respect to the sale of Class I Shares in the Primary Offering as described in
the Prospectus, the Company shall not reimburse the Dealer Manager for any such
payment.

 

The Company shall cease paying Distribution Fees to the Dealer Manager with
respect to each Class T Share or Class W Share when it is no longer outstanding,
including as a result of conversion to Class I Shares.  In addition, the Company
shall cease paying distribution fees with respect to each Class T Share or
Class W Share held within a stockholder’s account and such Share shall
automatically and without any action on the part of the holder thereof convert
into a number of Class I Shares at the Applicable Conversion Rate (as defined in
the Prospectus) on the earliest of:  (i) a listing of any Shares of the
Company’s common stock on a national securities exchange, (ii) the Company’s
merger or consolidation with or into another entity, or the sale or other
disposition of all or substantially all of its assets and (iii) the end of the
month in which the Company, with the assistance of the Dealer Manager,
determines that the total upfront selling commissions, upfront dealer manager
fees and ongoing distribution fees paid with respect to all Shares of such class
held by such stockholder within such account (including Shares purchased through
the DRIP or received as stock dividends) equals or exceeds 8.5% of the aggregate
purchase price of all Shares of such class held by such stockholder within such
account and purchased in the Primary Offering.

 

In addition, after termination of the Primary Offering, each Class T Share or
Class W Share (i) sold in the Primary Offering, (ii) sold under the DRIP, and
(iii) received as a stock dividend with respect to such Shares sold in the
Primary Offering or DRIP, shall automatically and without any action on the part
of the holder thereof convert into a number of Class I Shares at the Applicable
Conversion Rate (as defined in the Prospectus), at the end of the month in which
the Company, with the assistance of the Dealer Manager, determines that all
underwriting compensation paid or incurred with respect to the Primary Offering
from all sources, determined pursuant to the rules and guidance of FINRA, would
be in excess of 10% of the aggregate purchase price of all Shares sold for the
Company’s account through the Primary Offering.

 

As provided in the “Plan of Distribution” section of the Prospectus, the Advisor
has agreed to advance all of the Company’s organization and offering expenses on
its behalf, including expenses that are deemed issuer costs and certain expenses
that are deemed underwriting compensation, such as legal, accounting, printing,
mailing and filing fees and expenses, bona fide due diligence expenses of
Dealers and investment advisers supported by detailed and itemized invoices,
costs in connection with preparing sales materials, design and website expenses,
fees and expenses of the escrow agent and transfer agent, fees to attend retail
seminars sponsored by Dealers, compensation of certain registered employees of
the Dealer Manager, reimbursements for customary travel, lodging, meals and
reasonable entertainment expenses and other actual costs of registered persons
associated with the Dealer Manager incurred in the performance of wholesaling
activities, but excluding upfront selling commissions, dealer manager fees and
distribution fees, through December 31, 2019. Subject to FINRA limitations on
underwriting compensation, the Company has agreed to reimburse the Advisor for
all such advanced expenses ratably over the 60 months following December 31,
2019.

 

9

--------------------------------------------------------------------------------



 

In addition, the Company has agreed to reimburse the Advisor for any
organization and offering expenses that the Advisor incurs on the Company’s
behalf as and when incurred, beginning January 1, 2020. After the termination of
the Primary Offering and again after termination of the offering under the DRIP,
the Advisor has agreed to reimburse the Company to the extent that the
organization and offering expenses that the Company incurs exceed 15% of the
gross proceeds from the applicable offering.  Any organization and offering
expenses reimbursed by the Company which are deemed underwriting compensation
will be subject to the 10% limit on total underwriting compensation imposed by
FINRA Rule 2310.

 

Subject to FINRA limitations on underwriting compensation, in addition to the
organization and offering expenses for which the Company will reimburse the
Advisor, the Advisor may, in its sole discretion, pay additional expenses that
are considered underwriting compensation to the Dealer Manager (which may be
reallowed or paid by the Dealer Manager to Dealers) without reimbursement from
the Company. These additional amounts may be paid by the Advisor in order to
fund certain of the Dealer Manager’s costs and expenses related to the
distribution of the Offering, including compensation of certain registered
employees of the Dealer Manager, reimbursements for customary travel, lodging,
meals and reasonable entertainment expenses and other actual costs of registered
persons associated with the Dealer Manager incurred in the performance of
wholesaling activities, as well as supplemental fees and commissions paid by the
Dealer Manager to Dealers or Servicing Broker Dealers with respect to the sale
of Class I Shares in the Primary Offering as described in the Prospectus.  These
expenses also may include reimbursements for legal fees of the Dealer Manager,
cost reimbursements for registered representatives of Dealers to attend
educational conferences sponsored by the Company or the Dealer Manager,
attendance fees for registered persons associated with the Dealer Manager to
attend seminars conducted by Dealers, and promotional items.

 

The terms of any payment or reallowance of selling commissions, dealer manager
fees, and Distribution Fees shall be set forth in the agreements entered into
between the Dealer Manager and the Dealers or Servicing Broker Dealers, as
applicable.  Notwithstanding the foregoing, no selling commissions, Distribution
Fees, dealer manager fees, or other amounts will be paid to the Dealer Manager
under this provision unless or until subscriptions for the purchase of Shares
have been accepted by the Company.  The Company and the Advisor will not be
liable or responsible to any Dealer or Servicing Broker Dealer for direct
payment of selling commissions, any reallowance of dealer manager fees or
Distribution Fees, any payment of supplemental fees and commissions with respect
to Class I Shares or any other underwriting compensation or expense
reimbursement to such Dealer or Servicing Broker Dealer, it being the sole and
exclusive responsibility of the Dealer Manager for payment of such amounts to
Dealers and Servicing Broker Dealers.

 

f.                                        Sales With Reduced Selling Commissions
and Dealer Manager Fees.  Notwithstanding the foregoing, Class T Shares may be
sold net of selling commissions and dealer manager fees through either of the
following distribution channels: (i) through fee-based programs, also known as
wrap accounts or (ii) through investment advisers registered under the
Investment Advisers Act of 1940 or applicable state law.  In addition, subject
to the agreement of the Dealer Manager, selling commissions and/or dealer
manager fees may be reduced or eliminated with respect to the sale of Class T
Shares to certain investors who have agreed with a Dealer to reduce or eliminate
the selling commissions and/or the dealer manager fees.

 

g.                                       Permissible Materials.  The Dealer
Manager shall use and distribute in conjunction with the offer and sale of any
Shares only the Prospectus (as it may be supplemented or amended from
time-to-time)

 

10

--------------------------------------------------------------------------------



 

and such sales literature and advertising as shall have been previously been
approved in writing by the Company.

 

h.                                      Offering Jurisdictions.  The Dealer
Manager and the Dealers shall cause Shares to be offered and sold only in such
jurisdictions where the Dealer Manager and the respective Dealer are licensed to
do so.  In addition, the Dealer Manager shall cause Shares to be offered and
sold only in those jurisdictions specified in writing by the Company where the
offering and sale of its Shares have been authorized by appropriate regulatory
authorities and such list of jurisdictions shall be updated by the Company as
additional states are added.

 

i.                                          Submission of Orders.  The Dealer
Manager, in its agreements with Dealers, shall require each Dealer to:

 

(i)                                     return any check not conforming to the
foregoing instructions directly to such subscriber not later than the end of the
next business day following its receipt; provided that checks received by the
Dealer which conform to the foregoing instructions shall be transmitted for
deposit in accordance with the procedures in paragraphs (ii) through (iv) below;

 

(ii)                                  where, pursuant to a Dealer’s internal
supervisory procedures, internal supervisory review is conducted at the same
location at which subscription documents and checks are initially received from
subscribers, transmit checks by the end of the next business day following
receipt of the subscription documents and the check by the Dealer to the Company
or to such other account or agent as directed by the Company;

 

(iii)                               where, pursuant to a Dealer’s internal
supervisory procedures, final internal supervisory review is conducted at a
different location (the “Final Review Office”), transmit subscription documents
and checks to the Final Review Office by the end of the next business day
following receipt of the subscription documents and check by the Dealer.  The
Final Review Office will transmit such subscription documents and checks by the
end of the next business day following receipt by the Final Review Office to the
Company or to such other account or agent as directed by the Company; and

 

(iv)                              deliver checks and completed subscription
documents required to be sent to the Company via overnight courier to Black
Creek Industrial REIT IV Inc., c/o DST Systems, Inc., 430 W. 7th Street,
Suite 219079, Kansas City, Missouri, 64105.

 

6.                                      Issuance of Confirmations to Purchasers.

 

The Company hereby agrees and assumes the duty to confirm on its behalf and on
behalf of Dealers who sell the Shares all orders for purchase of Shares accepted
by the Company.  Such confirmations will comply with the rules of the SEC and
FINRA, and will comply with applicable laws of such other jurisdictions to the
extent the Company is advised of such laws in writing by the Dealer Manager.

 

7.                                      Indemnification.

 

a.                                      The Company will indemnify and hold
harmless the Dealers and the Dealer Manager, their officers and directors and
each person, if any, who controls such Dealer or the Dealer Manager within the
meaning of Section 15 of the Securities Act from and against any losses, claims,
damages or liabilities, joint or several, to which such Dealers or the Dealer
Manager, their officers and directors, or

 

11

--------------------------------------------------------------------------------



 

such controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (a) any untrue statement or
alleged untrue statement of a material fact contained in (i) the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereto, (ii) the Prospectus or any amendment or supplement to the
Prospectus or (iii) any blue sky application or other document executed by the
Company or on its behalf specifically for the purpose of qualifying any or all
of the Shares for sale under the securities laws of any jurisdiction or based
upon written information furnished by the Company under the securities laws
thereof (any such application, document or information being hereinafter called
a “Blue Sky Application”), or (b) the omission or alleged omission to state in
(i) the Registration Statement (including the Prospectus as a part thereof) or
any post-effective amendment thereto, (ii) the Prospectus or any amendment or
supplement to the Prospectus or (iii) any Blue Sky Application a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, and will
reimburse each Dealer or the Dealer Manager, its officers and directors and each
such controlling person for any legal or other expenses reasonably incurred by
such Dealer or the Dealer Manager, its officers and directors, or such
controlling person in connection with investigating or defending such loss,
claim, damage, liability or action; provided that the Company will not be liable
in any such case to the extent that any such loss, claim, damage or liability
arises out of, or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in reliance upon and in conformity with
written information furnished to the Company or the Dealer Manager by or on
behalf of any Dealer or the Dealer Manager specifically for use with reference
to such Dealer or the Dealer Manager in the preparation of the Registration
Statement or any such post-effective amendment thereof, any such Blue Sky
Application or the Prospectus or any such amendment thereof or supplement
thereto; and further provided that the Company will not be liable in any such
case if it is determined that such Dealer or the Dealer Manager was at fault in
connection with the loss, claim, damage, liability or action.  This indemnity
agreement will be in addition to any liability which the Company may otherwise
have.  Notwithstanding the foregoing, the Company may not indemnify or hold
harmless the Dealer Manager, any Dealer or any of their affiliates in any manner
that would be inconsistent with the provisions to Article II.G of the NASAA REIT
Guidelines.  In particular, but without limitation, the Company may not
indemnify or hold harmless the Dealer Manager, any Dealer or any of their
affiliates for liabilities arising from or out of a violation of state or
federal securities laws, unless one or more of the following conditions are met:

 

(i)                                     There has been a successful adjudication
on the merits of each count involving alleged securities law violations;

 

(ii)                                  Such claims have been dismissed with
prejudice on the merits by a court of competent jurisdiction; or

 

(iii)                               A court of competent jurisdiction approves a
settlement of the claims against the indemnitee and finds that indemnification
of the settlement and the related costs should be made, and the court
considering the request for indemnification has been advised of the position of
the SEC and of the published position of any state securities regulatory
authority in which the securities were offered as to indemnification for
violations of securities laws.

 

b.                                      The Dealer Manager will indemnify and
hold harmless the Company, each officer and director of the Company, and each
person or firm which has signed the Registration Statement and each person, if

 

12

--------------------------------------------------------------------------------



 

any, who controls the Company within the meaning of Section 15 of the Securities
Act, from and against any losses, claims, damages or liabilities to which any of
the aforesaid parties may become subject, under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon (a) any untrue statement of a material
fact contained in (i) the Registration Statement (including the Prospectus as a
part thereof) or any post-effective amendment thereto, (ii) the Prospectus or
any amendment or supplement to the Prospectus or (iii) any Blue Sky Application,
or (b) the omission to state in (i) the Registration Statement (including the
Prospectus as a part thereof) or any post-effective amendment thereto, (ii) the
Prospectus or any amendment or supplement to the Prospectus or (iii) any Blue
Sky Application a material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made not misleading, in each such case to the extent, but only to the
extent, that such untrue statement or omission was made in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
the Dealer Manager specifically for use with reference to the Dealer Manager in
the preparation of the Registration Statement or any such post-effective
amendments thereof, any such Blue Sky Application or the Prospectus or any such
amendment thereof or supplement thereto, or (c) any unauthorized use of sales
materials or use of unauthorized verbal representations concerning the Shares by
the Dealer Manager and will reimburse the aforesaid parties, in connection with
investigation or defending such loss, claim, damage, liability or action.  This
indemnity agreement will be in addition to any liability which the Dealer
Manager may otherwise have.

 

c.                                       Each Dealer severally will indemnify
and hold harmless the Company, the Dealer Manager, the Advisor and each of their
directors (including any persons named in the Registration Statement with his
consent, as about to become a director), each of their officers who has signed
the Registration Statement and each person, if any, who controls the Company,
the Dealer Manager, or the Advisor within the meaning of Section 15 of the
Securities Act from and against any losses, claims, damages or liabilities to
which the Company, the Dealer Manager, the Advisor, any such director or
officer, or controlling person may become subject, under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (a) any untrue statement or
alleged untrue statement of a material fact contained in (i) the Registration
Statement (including the Prospectus as a part thereof) or any post-effective
amendment thereto, (ii) the Prospectus or any amendment or supplement to the
Prospectus or (iii) any Blue Sky Application, or (b) the omission or alleged
omission to state in (i) the Registration Statement (including the Prospectus as
a part thereof) or any post-effective amendment thereto, (ii) the Prospectus or
any amendment or supplement to the Prospectus or (iii) any Blue Sky Application
a material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case under (a) and (b) hereof to the extent, but
only to the extent that such untrue statement or alleged untrue statement or
omission or alleged omission was made in reliance upon and in conformity with
written information furnished to the Company or the Dealer Manager by or on
behalf of such Dealer specifically for use with reference to such Dealer in the
preparation of the Registration Statement or any such post-effective amendments
thereof, any such Blue Sky Application or the Prospectus or any such amendment
thereof or supplement thereto, or (c) any failure to deliver to any investor the
Prospectus and all supplements thereto and any amended prospectus, or (d) any
unauthorized use of sales materials, or use of unauthorized verbal
representations concerning the Shares by such Dealer or Dealer’s representatives
or agents in violation of Section VII of the Selected Dealer Agreement or
otherwise, or (e) any sale in violation of or failure by Dealer to perform its
obligations as set forth in Section IX of the Selected Dealer Agreement, or
(f) any failure to comply with applicable rules of FINRA, federal or state
securities laws or the rules and regulations promulgated thereunder, the NASAA
REIT Guidelines, or

 

13

--------------------------------------------------------------------------------



 

any other state or federal laws and regulations applicable to the Offering or
the activities of the Dealer in connection with the Offering, and will reimburse
the Company, the Dealer Manager, and the Advisor and any such directors or
officers, or controlling person, in connection with investigating or defending
any such loss, claim, damage, liability or action.  This indemnity agreement
will be in addition to any liability which such Dealer may otherwise have.

 

d.                                      Promptly after receipt by an indemnified
party under this Section 7 of notice of the commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against any
indemnifying party under this Section 7, notify in writing the indemnifying
party of the commencement thereof; the omission so to notify the indemnifying
party will relieve it from liability under this Section 7 only in the event and
to the extent the failure to provide such notice adversely affects the ability
to defend such action.  In case any such action is brought against any
indemnified party, and it notifies an indemnifying party of the commencement
thereof, the indemnifying party will be entitled, to the extent it may wish,
jointly with any other indemnifying party similarly notified, to participate in
the defense thereof, with separate counsel.  Such participation shall not
relieve such indemnifying party of the obligation to reimburse the indemnified
party for reasonable legal and other expenses (subject to paragraph (e) of this
Section 7) incurred by such indemnified party in defending itself, except for
such expenses incurred after the indemnifying party has deposited funds
sufficient to effect the settlement, with prejudice, of the claim in respect of
which indemnity is sought.  Any such indemnifying party shall not be liable to
any such indemnified party on account of any settlement of any claim or action
effected without the consent of such indemnifying party.

 

e.                                       The indemnifying party shall pay all
legal fees and expenses of the indemnified party in the defense of such claims
or actions; provided, however, that the indemnifying party shall not be obliged
to pay legal expenses and fees to more than one law firm in connection with the
defense of similar claims arising out of the same alleged acts or omissions
giving rise to such claims notwithstanding that such actions or claims are
alleged or brought by one or more parties against more than one indemnified
party.  If such claims or actions are alleged or brought against more than one
indemnified party, then the indemnifying party shall only be obliged to
reimburse the expenses and fees of the one law firm that has been selected by a
majority of the indemnified parties against which such action is finally
brought; and in the event a majority of such indemnified parties is unable to
agree on which law firm for which expenses or fees will be reimbursable by the
indemnifying party, then payment shall be made to the first law firm of record
representing an indemnified party against the action or claim.  Such law firm
shall be paid only to the extent of services performed by such law firm and no
reimbursement shall be payable to such law firm on account of legal services
performed by another law firm.

 

f.                                        The indemnity agreements contained in
this Section 7 shall remain operative and in full force and effect regardless of
(a) any investigation made by or on behalf of any Dealer, or any person
controlling any Dealer or by or on behalf of the Company, the Dealer Manager or
any officer or director thereof, or by or on behalf of any person controlling
the Company or the Dealer Manager, (b) delivery of any Shares and payment
therefor, and (c) any termination of this Agreement.  A successor of any Dealer
or of any of the parties to this Agreement, as the case may be, shall be
entitled to the benefits of the indemnity agreements contained in this
Section 7.

 

14

--------------------------------------------------------------------------------



 

8.                                      Arbitration.

 

Any dispute, controversy or claim arising between the parties relating to this
Agreement (whether such dispute arises under any federal, state or local statute
or regulation, or at common law), shall be resolved by final and binding
arbitration administered in accordance with the then current rules of the
American Arbitration Association (“AAA”).  Any matter to be settled by
arbitration shall be submitted to the AAA in Denver, Colorado and the parties
agree to abide by all awards rendered in such proceedings.  The parties shall
attempt to designate one arbitrator from the AAA, but if they are unable to do
so, then the AAA shall designate an arbitrator.  Any arbitrator selected by the
parties or the AAA shall be a qualified Person who has experience with complex
real estate disputes.  The arbitration shall be final and binding, and
enforceable in any court of competent jurisdiction.  All awards may be filed
with the clerk of one or more courts, state or federal having jurisdiction over
the party against whom such award is rendered or his or her property, as a basis
of judgment and of the issuance of execution for its collection.

 

9.                                      Survival of Provisions.

 

The respective agreements, representations and warranties of the Company and the
Dealer Manager set forth in this Agreement shall remain operative and in full
force and effect regardless of (a) any termination of this Agreement, (b) any
investigation made by or on behalf of the Dealer Manager or any Dealer or any
person controlling the Dealer Manager or any Dealer or by or on behalf of the
Company or any person controlling the Company, and (c) the acceptance of any
payment for the Shares.

 

10.                               Applicable Law; Venue.

 

This Agreement was executed and delivered in, and its validity, interpretation
and construction shall be governed by, the laws of the State of Colorado;
provided, however, that causes of action for violations of federal or state
securities laws shall not be governed by this Section.  Venue for any action
brought hereunder shall lie exclusively in Denver, Colorado.

 

11.                               Severability.

 

If any portion of this Agreement shall be held invalid or inoperative, then so
far as is reasonable and possible the remainder of this Agreement shall be
considered valid and operative and effect shall be given to the intent
manifested by the portion held invalid or inoperative.

 

12.                               Delay Not a Waiver.

 

Neither the failure nor any delay on the part of any party to this Agreement to
exercise any right, remedy, power, or privilege under this Agreement shall
operate as a waiver thereof, nor shall a waiver of any right, remedy, power, or
privilege with respect to any occurrence be construed as a waiver of such right,
remedy, power, or privilege with respect to any subsequent occurrence.

 

13.                               Counterparts.

 

This Agreement may be executed in any number of counterparts.  Each counterpart,
when executed and delivered, shall be an original contract, but all
counterparts, when taken together, shall constitute one and the same Agreement.

 

15

--------------------------------------------------------------------------------



 

14.                               Third-Party Beneficiaries; Successors; and
Amendment.

 

a.                                      This Agreement shall inure to the
benefit of and be binding upon the Dealer Manager, the Company and the Advisor
and their respective successors.  Nothing in this Agreement is intended or shall
be construed to give to any other person any right, remedy or claim, except as
otherwise specifically provided herein.  This Agreement shall inure to the
benefit of the Dealers to the extent set forth in Section 7 hereof.

 

b.                                      This Agreement may be amended by the
written agreement of the Dealer Manager, the Advisor and the Company.

 

15.                               Term and Termination.

 

In any case, if not sooner terminated, this Agreement shall expire at the close
of business on the effective date that the Offering is terminated.  This
Agreement may be terminated by either party (a) immediately upon notice to the
other party in the event that the other party shall have materially failed to
comply with any material provision of this Agreement or if any of the
representations, warranties, covenants or agreements of such party contained
herein shall not have been materially complied with or (b) on 60 days’ written
notice.

 

In addition, the Dealer Manager, upon the expiration or termination of this
Agreement, shall (a) promptly deposit any and all funds in its possession which
were received from investors for the sale of Shares into such account as the
Company may designate; and (b) promptly deliver to the Company all records and
documents in its possession which relate to the Offering which are not
designated as dealer copies.  The Dealer Manager, at its sole expense, may make
and retain copies of all such records and documents required to be retained by
the Dealer Manager pursuant to (i) federal and state securities laws and the
rules and regulations thereunder, (ii) the applicable rules of FINRA and
(iii) the NASAA REIT Guidelines, but shall keep all such information
confidential.  The Dealer Manager shall use its best efforts to cooperate with
the Company to accomplish any orderly transfer of management of the Offering to
a party designated by the Company.  Upon expiration or termination of this
Agreement, the Company shall pay to the Dealer Manager all earned but unpaid
compensation and reimbursement for all incurred, accountable compensation to
which the Dealer Manager is or becomes entitled under Section 5 of this
Agreement, including but not limited to any Distribution Fees, pursuant to the
requirements of that Section 5 at such times as such amounts become payable
pursuant to the terms of such Section 5 without acceleration, offset by any
losses suffered by the Company, any officer or director of the Company, any
person or firm which has signed the Registration Statement or any person who
controls the Company within the meaning of Section 15 of the Securities Act
arising from the Dealer Manager’s breach of this Agreement or any other action
by the Dealer Manager that would otherwise give rise to an indemnification claim
against the Dealer Manager under Section 7.b. of this Agreement.

 

16.                               Definitions.

 

Any terms used but not defined herein shall have the meanings given to them in
the Prospectus.

 

16

--------------------------------------------------------------------------------



 

17.                               Notices.

 

All notices, approvals, requests, and authorizations that are required hereunder
to be in writing shall be duly given and deemed to be delivered when delivered
in person, by courier, or by over-night delivery service, or deposited in the
United States mail, properly addressed and stamped with the required postage, to
the intended recipient, as set forth below.

 

To the Dealer Manager:

 

Black Creek Capital Markets, LLC
518 17th Street, 12th Floor
Denver, Colorado 80202
Attn:  Steven Stroker

 

 

 

To the Company:

 

Black Creek Industrial REIT IV Inc.
518 17th Street, 17th Floor
Denver, Colorado 80202
Attn:  Joshua J. Widoff

 

 

 

 

 

With a copy to:
Alice L. Connaughton
Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW, Suite 6000
Washington, D.C. 20006

 

 

 

To the Advisor:

 

BCI IV Advisors LLC
518 17th Street, 17th Floor
Denver, Colorado 80202
Attn:  Evan H. Zucker

 

With a copy to:
Alice L. Connaughton
Morrison & Foerster LLP
2000 Pennsylvania Avenue, NW, Suite 6000
Washington, D.C. 20006

 

Any party may change its address specified above by giving the other party
notice of such change in accordance with this Section.

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have each duly executed this Dealer
Manager Agreement as of the day and year set forth above.

 

 

COMPANY:

 

BLACK CREEK INDUSTRIAL REIT IV INC.

 

 

 

By:

/s/Dwight L. Merriman III

 

 

Dwight L. Merriman III

 

 

Managing Director,

 

 

Chief Executive Officer

 

 

 

 

 

DEALER MANAGER:

 

BLACK CREEK CAPITAL MARKETS, LLC

 

 

 

By:

/s/ Steven Stroker

 

 

Steven Stroker

 

 

Chief Executive Officer

 

 

 

ADVISOR:

 

BCI IV ADVISORS LLC

 

 

 

By: BCI IV Advisors Group LLC, its sole member

 

 

 

By:

/s/Evan H. Zucker

 

 

Evan H. Zucker

 

 

Manager

 

18

--------------------------------------------------------------------------------